Citation Nr: 1019959	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  05-10 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected seizure disorder, from July 25, 
1977 to July 20, 1999.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to May 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claim.

The record reflects that the issue on appeal was denied by a 
February 2007 Board decision.  The Veteran appealed the 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In September 2008, the Court issued an Order 
vacating the February 2007 decision and remanding the issue 
of entitlement to an initial increased disability rating for 
service-connected seizure disorder for readjudication 
consistent with the parties' Joint Motion for Remand.  

In July 2009, the Board remanded the matter in accordance 
with the February 2007 Court order.  The Board is satisfied 
that there has been substantial compliance with the remand 
directives and the Board may proceed with review.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The Veteran asserts that his claim should be characterized as 
an earlier effective date claim.  The Board, however, finds 
that the issue is correctly characterized as a staged 
increased rating claim.


FINDINGS OF FACT

1.  For the period of July 25, 1977 to June 30, 1994, 
resolving all doubt in the Veteran's favor, the service-
connected seizure disorder is shown to be productive of a 
disability picture more nearly approximated by at least 2 
minor seizures in a six month period.

2.  For the period of July 1, 1994 to July 20, 1999, 
resolving all doubt in the Veteran's favor, the evidence 
shows that he was unemployable due to his service-connected 
seizure disorder.



CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, for the period of July 25, 1977 to June 30, 1994, the 
criteria for the assignment of a 20 percent disability 
rating, but not higher, for the service-connected seizure 
disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.124a, 
Diagnostic Code 8911 (2009).

2.  With resolution of reasonable doubt in the appellant's 
favor, for the period of July 1, 1994 to July 20, 1999, the 
criteria for the assignment of a 100 percent disability 
rating for the service-connected seizure disorder have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.10, 4.124a, Diagnostic Code 8911 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Laws and Regulations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App 119 (1999).  

The Veteran's service-connected seizure disorder has been 
rated under Diagnostic Code 8911.  Under this Code, a 
confirmed diagnosis of epilepsy with a history of seizures is 
assigned a 10 percent rating.  A 20 percent rating is 
assigned when there is at least 1 major seizure in the last 2 
years, or at lest 2 minor seizures in the last 6 months.  
When there is at least 1 major seizure in the last 6 months 
or 2 in the last year, or averaging at least 5 to 8 minor 
seizures weekly warrants a 40 percent rating.  A 60 percent 
rating is warranted when the disability averages at least 1 
major seizure in 4 months over the last year, or 9 to 10 
minor seizures per week.  An 80 percent rating is assigned 
when the disability averages at least 1 major seizure in 3 
months over the last year, or more than 10 minor seizures 
weekly.  Finally, a 100 percent rating is warranted when the 
disability averages at least 1 major seizure per month over 
the last year.  38 C.F.R. § 4.124a, Diagnostic Code 8911.  

A major seizure is characterized by the generalized tonic- 
clonic convulsion with unconsciousness.  A minor seizure 
consists of a brief interruption in consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head ("pure" petit 
mal), or sudden jerking movements of the arms, trunk, or head 
(myoclonic type) or sudden loss of postural control (akinetic 
type).  38 C.F.R. § 4.124a, Notes (1) and (2).  Where 
continuous medication is required to control the epilepsy, 10 
percent is the minimum evaluation.  

A note after the criteria governing evaluation of seizures 
requires special consideration where a history of 
unemployability was shown.  Procedures described in the 
footnotes to Diagnostic Codes 8910 through 8914 (38 C.F.R. § 
4.124a ) direct that a full and complete development should 
be conducted, including an economic and social survey, to 
determine the impact of the service connected epilepsy on the 
veteran's employability.  It is noted that although a 
veteran's seizures are controlled, the veteran may find 
employment and rehabilitation difficult due to employer 
reluctance to hiring an epileptic.

Analysis

As an initial matter, the Board notes that the record 
contains post-service VA treatment records from December 1972 
to July 1980 and from July 1997 to April 2004.  The RO 
attempted to obtain VA treatment records from 1980 to 1997; 
however, the Dallas VA medical center responded that they 
could not locate those records.  In cases where records once 
in the hands of the government are lost, there is a 
heightened obligation to explain the Board's findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  

In a March 2002 rating decision, the RO granted service 
connection for seizure disorder and assigned a 10 percent 
rating effective July 20, 1999.  In October 2002, the RO 
assigned an increased rating of 100 percent, effective July 
20, 1999.  The Veteran filed an earlier effective date claim 
in February 2003.  The RO denied this claim in an April 2003 
Statement of the Case.  In a February 2004 decision, the 
Board granted an earlier effective date of July 25, 1977.  
The RO assigned a 10 percent rating for the time period of 
July 25, 1977 to July 20, 1999 in a March 2004 rating 
decision.  In an August 2004 rating decision, the RO 
continued the 100 percent rating effective from July 1999, 
forward, and the 10 percent rating effective from July 1977 
to July 1999.  

With respect to the period from July 25, 1977 to June 30, 
1994, a thorough review of the competent medical evidence of 
record, to include outpatient treatment records, the Board 
finds that the Veteran's overall service-connected seizure 
disorder disability picture is more analogous to at least 2 
minor seizures in the preceding 6 month period. 

VA medical records from 1977 show that the Veteran had been 
admitted for treatment for depression and rage attacks.  The 
Veteran complained that during episodes of rage, he would 
have blurred vision, diplopia, trembling hands, and loss of 
control.  He stated that he could not remember what would 
happen during those periods of rage.  He denied having a 
family history of seizures, olfactory or auditory aura, 
scotomata, abnormal movements, incontinence, self trauma, 
losing consciousness, transient paresthesias, or paresis 
related to these episodes.  Electroencephalograms (EEG) 
showed some irregular slowing and sharp wave activity.

The Veteran was afforded a VA examination in September 1977 
during which he described having violent behavior and stated 
that he would black out and would not remember what he did.  
During the mental status examination, the examiner stated 
that his history of bizarre, violent, and assaultive behavior 
was disassociative in nature.  The examiner diagnosed the 
Veteran as having schizophrenic reaction, latent type.  The 
examiner opined that the Veteran's incapacity was moderate 
for employment and moderate to marked for social adaptation.  

During another VA examination in July 1980, the Veteran again 
described his rage attacks.  The examiner noted that the past 
EEGs did not show epileptiform and the abnormalities were 
probably due to the Veteran's antipsychotic medications.  The 
Veteran was diagnosed as having schizophrenia by history and 
a history of rage attacks, most probably related to 
psychiatric problems.  The examiner also stated that he 
greatly doubted that the Veteran had a seizure disorder.

The Veteran received private medical treatment from Dr. 
E.S.F.  In November 1982, the Veteran underwent a psychiatric 
evaluation during which he described having seizure activity.  
He stated that he would feel as if he were in a trance and 
would suffer from some form of apraxia and would have 
outbursts of uncontrolled rage.  He denied having tonic-
clonic convulsions.  In a letter dated October 1983, Dr. 
E.S.F. stated that the Veteran's abnormal EEG were considered 
to be representative of temporal lobe epilepsy and that he 
was being treated with Dilantin since February 1983, which, 
in addition to psychotherapy, helped to control his violent 
episodes.  

During a July 2002 VA examination, the Veteran complained of 
having a very strange assessment of reality around him since 
his head injury in service and certain anger outbursts and 
rage reactions.  The examiner stated following a review of 
the claims file and a neurological examination that seizures 
were not usually manifested by violent behavior, but in the 
Veteran's case there were abnormalities on the EEG with 
spikes not in the temporal lobe suggesting a nonspecific 
seizure disorder associated with the violent behavior.  

In August 2009, the Veteran was afforded a VA examination in 
order to determine the severity of the his epilepsy disorder 
during the period on appeal.  Following a thorough review of 
the record and a physical examination, the Veteran was 
diagnosed as having a seizure disorder, poorly characterized 
and poorly documented, and a episodic explosive (rage) 
disorder.  The examiner opined that it was unlikely that the 
Veteran's rage disorder was due to the seizure disturbance as 
no abnormality of EEG had been associated with the behavior.  
The examiner noted that the VA neurologist and one of the 
Veteran's psychiatrists stated that seizures did not cause 
violent behavior.  The examiner further opined that it 
appeared that for the most part, there had been episodes of 
blank staring or partial complex seizures several times a 
month and that these episodes were not associated with the 
violent behavior and did not lead to major functional 
impairment by their benign nature.  

Based on the foregoing, the Board finds that the Veteran's 
disability picture more nearly approximates the criteria for 
a rating of 20 percent for the period from July 25, 1977 to 
June 30, 1994.  The August 2009 VA examiner found that the 
Veteran's medical history revealed episodes of what appeared 
to be blank staring or partial complex seizures several times 
a month.  Stedman's Medical Dictionary defines a complex 
partial seizure as a seizure with impairment of 
consciousness.  p. 1614, 27th Edition (2000).  In addition, 
the examiner specifically stated that the Veteran's episodes 
were not productive of major functional impairment and were 
benign in nature.  According to the definitions provided by 
the rating code, the Veteran's described episodes are 
characteristic of minor seizures.  As the examiner stated 
that the evidence showed that the Veteran had these episodes 
several times a month, the Board finds that affording the 
Veteran the benefit of the doubt, a 20 percent rating is 
warranted for the service-connected seizure disorder.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Noting that the Veteran approximates the criteria for a 20 
percent rating, the Board points out that the criteria for a 
rating higher than 20 percent are neither approximated nor 
met during this time period.  There is no medical evidence 
showing that the Veteran averages at least 5 to 8 minor 
seizures weekly nor does the evidence show that he ever 
experienced a major seizure as defined by the rating code.  
In 1977, the Veteran denied having scotomata, abnormal 
movements, incontinence, losing consciousness, transient 
paresthesias, or paresis and in November 1982 he denied 
having tonic-clonic convulsions.  In addition, the July 1980 
VA examiner attributed the Veteran's history of rage attacks 
to his psychiatric problems and the August 2009 VA examiner 
opined that it was unlikely that the Veteran's rage disorder 
was due to the seizure disturbance.  Therefore, a rating 
higher than 20 percent for the time period from July 25, 1977 
to June 30, 1994 is not warranted.  

The Veteran's representative argued that the 100 percent 
disability rating that was assigned to the Veteran from July 
20, 1999, forward, should be assigned an effective date of 
1994 as that is when the Veteran last worked, as noted by the 
July 2002 VA examiner.  The representative has also asserted 
that the Veteran is claiming entitlement to an earlier 
effective date for the grant of 100 percent disability rating 
and that the RO incorrectly characterized it as an increased 
rating claim.  The Board finds that the Veteran's claim 
should be addressed as a staged increased rating claim in 
order to maintain consistency with the previous Board and RO 
actions.  Procedural deficiencies, if any, are harmless error 
as the Veteran's concerns have been addressed in this 
decision.  

Regarding the representative's specific contention that the 
Veteran should be granted a 100 percent disability rating 
from 1994, the evidence of record shows that the Veteran has 
been found to be unemployable since July 1994.  The April 
2002 VA examiner specifically stated that giving the Veteran 
the benefit of the doubt, he was certainly incapacitated and 
last worked in 1994.  The Veteran's representative stated in 
a February 2005 letter that the Veteran contends the 
effective date should be July 1994.  The Veteran is competent 
to report when he was last employed and the Board finds that 
there is no reason to question the Veteran's credibility.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although the 
July 2002 examiner did not specifically state that the 
Veteran's seizure disorder caused his incapacity to work, the 
opinion was provided in conjunction with his examination for 
seizures.  Therefore, based on the evidence of record and the 
benefit-of-the doubt doctrine, the severity of the overall 
disability warrants a 100 percent rating for the Veteran's 
seizure disorder from July 1, 1994 to July 20, 1999.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49.  As 
100 percent is the maximum evaluation allowed, a higher 
evaluation is not available.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant 
bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has 
not been met in this case.  

Nevertheless, the record reflects that the appellant was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  The appellant was notified that his claim was 
awarded with an effective date of July 25, 1977, the date of 
his original claim, and a 10 percent rating was assigned.  He 
was provided notice how to appeal that decision, and he did 
so.  He was provided a statement of the case that advised him 
of the applicable law and criteria required for a higher 
rating and he demonstrated his actual knowledge of what was 
required to substantiate a higher rating in his argument 
included on his correspondence of record.  Although he was 
not provided pre-adjudicatory notice that he would be 
assigned an effective date in accordance with the facts found 
as required by Dingess, he was assigned the date of claim as 
an effective date, the earliest permitted by law.  
38 U.S.C.A. § 5110(a).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  Vazquez-Flores, 22 Vet. App. at 49.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, and obtained medical opinions as to 
the etiology and severity of disabilities.  The record 
contains post-service VA treatment records from December 1972 
to July 1980 and from July 1997 to April 2004.  The RO 
attempted to obtain VA treatment records from 1980 to 1997; 
however, the Dallas VA medical center responded that they 
could not locate those records.  Based on this development 
history and the responses from the Dallas VA medical center, 
the Board finds that further development for any military 
medical records would be futile.  See 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).  The Board also finds that the RO's 
actions have fully complied with VA's duty to notify the 
appellant regarding this matter.  See 38 U.S.C.A. § 
5103A(b)(2); 38 C.F.R. § 3.159(e).  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


	(CONTINUED ON NEXT PAGE)




ORDER

For the period from July 25, 1977 to June 30, 1994, an 
increased evaluation of 20 percent, but not higher, for the 
service-connected seizure disorder is granted, subject to the 
regulations controlling disbursement of VA monetary benefits.

For the period from July 1, 1994 to July 20, 1999, an 
increased evaluation of 100 percent for the service-connected 
seizure disorder is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


